Opinion issued March 12, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                             NO. 01-18-00388-CR
                            ———————————
              EX PARTE GABRIELLA IZQUIREDO, Appellant



             On Appeal from County Criminal Court at Law No. 5
                            Harris County, Texas
                       Trial Court Case No. 2097999A


                          MEMORANDUM OPINION

      Appellant, Gabriella Izquiredo, appeals from the trial court’s denial of her

application for a post-conviction writ of habeas corpus.1       In her application,

appellant argues that (1) she received ineffective assistance of counsel because her
1
      See TEX. CODE CRIM. PROC. art. 11.072 (providing that person convicted on
      misdemeanor charge may apply for writ of habeas corpus to seek relief from
      judgment of conviction ordering community supervision).
trial counsel failed to advise her of the potential immigration consequences and

that, as a result, (2) her guilty plea was involuntary.

      We affirm.

                                         Background

      In March 2017, appellant pleaded guilty to prostitution,2 and the trial court

sentenced her to community supervision for seven months.              Jose Cantu, Jr.,

appellant’s counsel on the prostitution charge, acknowledged on the plea that he

explained all matters to appellant, including applicable immigration consequences.

Additionally, the plea reflects that appellant told the trial court that appellant was a

United States citizen. After appellant completed the full term of her order, the

court discharged her from community supervision on October 27, 2017.

      Appellant filed an application for a writ of habeas corpus challenging the

voluntariness of her guilty plea based on ineffective assistance of counsel. Both of

her arguments rest on the same premise: that her trial counsel did not inform her of

the immigration consequences associated with her guilty plea.3 Appellant notes

that a prostitution conviction results in a finding by the U.S. Department of

Homeland Security (“DHS”) of a lack of good moral character. Because she is not

2
      TEX. PENAL CODE § 43.02.
3
      In Padilla v. Kentucky, the United States Supreme Court held that “counsel must
      inform her client whether his plea carries a risk of deportation.” 559 U.S. 356,
      374 (2010).

                                            2
a citizen and because her attorney did not inform her of the immigration

consequences, appellant concludes that Cantu failed to meet prevailing

professional standards.4 She also included an affidavit, stating that she resides in

the country pursuant to a T-Visa and that Cantu did not advise her that a guilty plea

to prostitution would result in her deportation by DHS. Finally, appellant stated

that, had Cantu informed her of the possible immigration consequences, she would

have exercised her right to a jury trial.

      The trial court ordered Cantu to submit an affidavit describing his advice to

appellant.   Although the record does not indicate that counsel ever filed an

affidavit, the record does contain an e-mail in which Cantu claimed that he advised

appellant of “the consequences,” that appellant agreed to plead guilty because she

wanted to “get the case over with,” and that appellant told Cantu that she was a

United States citizen.

      On March 6, 2018, the trial court denied appellant’s application. Appellant

filed a notice of appeal and requested that the trial court make findings of fact and

conclusions of law. The trial court issued its findings on April 3, 2018.



4
      See Ex parte Okonkwo, No. 14–14–00835–CR, 2015 WL 5092433, at *3 (Tex.
      App.—Houston [14th Dist.] Aug. 27, 2015, pet. ref’d) (mem. op., not designated
      for publication) (“Because potential deportation is a collateral consequence,
      applicant is confined or under restraint for habeas-corpus purposes and may seek
      habeas-corpus relief even though he is no longer subject to community
      supervision.”).
                                            3
                       Standard of Review and Applicable Law

      When reviewing a trial court’s ruling on a habeas application, we view the

facts in the light most favorable to the trial court’s ruling. Ex parte Duque, 540
S.W.3d 136, 145 (Tex. App.—Houston [1st Dist.] 2017, no pet.). Absent an abuse

of discretion, we will not interfere. Id. A trial court abuses its discretion only

when its decision is outside the zone of reasonable disagreement. Bigon v. State,

252 S.W.3d 360, 367 (Tex. Crim. App. 2008).

      In a habeas application, the trial judge is the sole finder of fact. Ex parte

Torres, 483 S.W.3d 35, 43 (Tex. Crim. App. 2016). Accordingly, it is the trial

court’s responsibility to credit or disregard evidence. Ex parte Aguilera, 540
S.W.3d 239, 249–50 (Tex. App.—Houston [1st Dist.] 2018, no pet.) (citing Ex

parte Obi, 446 S.W.3d 590, 598–99 (Tex. App.—Houston [1st Dist.] 2014, pet.

ref’d). Every finding requires a credibility determination and the trial court is the

exclusive judge of credibility. Ex parte Mowbray, 943 S.W.2d 461, 465 (Tex.

Crim. App. 1996). Accordingly, we must afford almost total deference to the

habeas court’s findings of fact when those findings are supported by the record.

Torres, 483 S.W.3d at 35. We additionally defer to all implied factual findings.

Phuong Anh Thi Le v. State, 300 S.W.3d 324, 327 (Tex. App.—Houston [14th

Dist.] 2009, no pet.). However, we review de novo mixed questions of fact and

law that do not depend on credibility. Ex parte Duque, 540 S.W.3d at 145.


                                         4
      An applicant seeking habeas corpus relief based on an involuntary guilty

plea must prove his claim by a preponderance of the evidence. Kniatt v. State, 206
S.W.3d 657, 664 (Tex. Crim. App. 2006). When we review a trial court’s ruling

on a habeas application, in the absence of a reporter’s record, we presume that

there was evidence to support the trial court’s judgment. In re Mott, 137 S.W.3d
870, 875 (Tex. App.—Houston [1st Dist.] 2004, orig. proceeding). Furthermore,

“it is the applicant’s obligation to provide a sufficient record that supports his

factual allegations with proof by a preponderance of the evidence.” Ex parte

Chandler, 182 S.W.3d 350, 353 n. 2 (Tex. Crim. App. 2005).

      An appellant is entitled to post-conviction habeas relief if (1) counsel’s

performance was deficient, in that it fell below an objective standard of

reasonableness and (2) the applicant was prejudiced as a result of counsel’s errors,

in that, but for those errors, there is a reasonable probability of a different outcome.

Torres, 483 S.W.3d at 43 (citing Strickland v. Washington, 446 U.S. 668, 687

(1984)).

                     The Habeas Court’s Findings and Conclusions

      In its findings of fact, the trial court stated:

      4.     The Court finds that Jose Cantu filed an email response
             to the applicant’s allegation that Cantu was ineffective in
             his representation of the applicant.

      5.     The Court finds that the email response of Jose Cantu is
             credible and that the facts asserted therein are true.

                                             5
6.    The Court finds based on the credible email of Jose
      Cantu that Applicant advised Cantu that she was a citizen
      of the United States.

7.    The Court finds the plea papers indicate that Applicant
      told Judge Pam Derbyshire who accepted the plea that
      she was a citizen of the United States.
      ...
9.    The Court finds based on the credible email response of
      Jose Cantu that the applicant was advised of the
      consequences but did not care because she was getting
      married and just wanted to get the case over with.
      ...
(internal citations omitted).
In its conclusions of law, the trial court stated:

1.    The applicant fails to establish that if she had been aware
      that pleading guilty to the primary case would have led to
      the initiation of removal proceedings that she would not
      have pled.

2.    The applicant fails to show that counsel’s conduct fell
      below an objective standard of reasonableness and that,
      but for the trial counsel’s alleged deficient conduct, there
      is a reasonable probability that the result of the
      proceedings would have been different.
3.    The totality of the representation afforded the applicant
      was sufficient to protect her right to reasonably effective
      assistance of counsel in the primary case.

4.    The applicant fails to show that her guilty plea was
      unlawfully induced, made involuntarily, or made without
      an understanding of the nature of the charge against her
      and the consequences of h[er] plea.

5.    The applicant fails to overcome the presumption that her
      guilty plea was knowingly and voluntarily made.


                                     6
      6.    The applicant fails to overcome the presumption of
            regularity concerning a guilty plea.
      7.    In all things, the applicant has failed to demonstrate that
            her conviction was improperly obtained.

      (internal citations omitted).
                                         Analysis

      Appellant asserts that she was not informed of the immigration

consequences of pleading guilty.      She therefore concludes that she received

ineffective counsel and her guilty plea was involuntary. We disagree.

      Although appellant states in her affidavit that she resides in the United States

pursuant to a T-Visa, the trial court found that she told Cantu and the trial court

that she was a U.S. citizen. Cantu’s e-mail informed the trial court that appellant

told him that she was a citizen, that he advised her of the consequences, and that

“she did not care because she said she was getting married and just wanted to get

the case over with.”     Likewise, the guilty plea form indicates that appellant

informed the trial court that she was a U.S. citizen. We defer to the trial court’s

findings of fact if they are supported by the record. Torres, 483 S.W.3d at 35.

      Here, the record supports the trial court’s findings that appellant told trial

counsel and the trial court that she was a U.S. citizen. Because the record supports

the trial court’s findings, appellant’s counsel was not aware of a need to advise

appellant of the immigration warnings and any failure to give them does not rise to

the level of deficient performance. See Padilla, 559 U.S. at 367–69 (holding that
                                          7
non-citizens must be warned of immigration consequences associated with offense

in question) (emphasis added); Ex parte Pinnock, No. 14-17-00591-CR, 2018 WL
2106615, at *4 (Tex. App.—Houston [14th Dist.] May 8, 2018, no pet.) (holding

that appellant failed to show deficient performance when appellant told his counsel

that he was U.S. citizen).

      Even if appellant’s counsel had a duty to inform appellant of the

immigration consequences, the trial court found that appellant received such

warnings.    In his e-mail, Cantu stated that he warned appellant of the

consequences. In its findings, the trial court found that Cantu’s e-mail response

was credible. The record therefore supports the trial court’s finding that appellant

was warned of the applicable immigration consequences.            See Aguilera, 540
S.W.3d at 248 (holding that, when appellant and trial counsel offer conflicting

evidence whether counsel warned appellant of immigration consequences, if

habeas court believes trial counsel, and if record supports court’s finding, appellate

court must defer to habeas court’s finding). Although appellant stated in her

affidavit that she was not advised of any immigration consequences, the trial court

could disregard this evidence and believe appellant’s counsel’s statement that he

did advise her as to the immigration consequences. See Ex parte Mowbray, 943
S.W.2d at 465 (stating that in habeas hearings, judge determines credibility of




                                          8
witnesses and if habeas judge’s findings of fact are supported by record, they

should be accepted by appellate court).

      Because appellant fails the first prong of the Strickland analysis, we do not

consider whether appellant was prejudiced by Cantu’s alleged deficient

performance. See Perez v. State, 310 S.W.3d 890, 893 (Tex. Crim. App. 2010).

Likewise, it is unnecessary for us to address whether Cantu entered an involuntary

plea because her argument was premised on her counsel’s deficient performance,

which she has not shown. See TEX. R. APP. P. 47.1. We conclude that appellant

has failed to meet her burden to show that she is entitled to habeas relief.

Accordingly, the trial court did not abuse its discretion when it denied appellant’s

application for a writ of habeas corpus.

                                    Conclusion

      We affirm the trial court’s order denying appellant habeas corpus relief. We

dismiss any pending motions as moot.


                                  PER CURIAM


Panel consists of Chief Justice Radack and Justices Goodman and Countiss.

Do not publish. See TEX. R. APP. P. 47.2(b).




                                           9